DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 75-88 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soltys et al. (US 2005/0059479) (hereinafter referred to as ‘Soltys’).
Soltys teaches
Regarding claim 75, a gaming chip (gaming chip 10), comprising:
a representation (symbol 36) of a type of the gaming chip and an authenticity recognition mark printed on a surface of the gaming chip, wherein:
the authenticity recognition mark (symbol 30) is printed more inwardly than the representation of the type of the gaming chip, wherein the authenticity recognition mark is printed by an infrared absorbing material (see paragraph 91), and
the authenticity recognition mark is irradiated with infrared rays from a side printed with the representation of the type of the gaming chip by an infrared camera to allow the infrared absorbing 
the gaming chip according to claim 75, wherein an association is configured to be determined between the authenticity recognition mark and the representation of the type of the gaming chip read by a visible light camera;
the gaming chip according to claim 75, wherein the infrared absorbing material is a transparent or translucent infrared absorbing material;
the gaming chip according to claim 75, wherein the gaming chip includes:
a colored layer provided at least in a middle of the gaming chip (see paragraph 49), and
light color layers laminated on both sides of the colored layer so that a stripe pattern in a laminating direction is formed on a side surface of the gaming chip;
the gaming chip according to claim 75, wherein the authenticity
recognition mark of the gaming chip is a character or a pattern;
the gaming chip according to claim 77, wherein the type of the gaming chip is specified by a color of the colored layer, and the authenticity recognition mark is associated with the type of the gaming chip in a database;
the gaming chip according to claim 75, wherein a radio frequency (RF) tag configured to store RF tag information is embedded in the gaming chip;
the gaming chip according to claim 81, wherein the authenticity recognition mark is associated with at least the RF tag information in a database;
the gaming chip according to claim 78, wherein an ID mark is provided on an outer circumferential surface of the at least one light color layer of the light color layers in UV ink or carbon black ink;

Regarding claim 85, a gaming chip (gaming chip 10), comprising:
internal printing, wherein the internal printing is performed inside the gaming chip by an infrared absorbing material (see paragraphs 49 and 91), and
wherein an infrared image is configured to be produced by the internal printing (paragraph 91);
the gaming chip according to claim 85, wherein surface printing indicating a visible light image is performed on an outer surface of the gaming chip;
the gaming chip according to claim 86, wherein the internal printing is performed under the surface printing (see figure 6A);
the gaming chip according to claim 85, wherein the gaming chip includes a plurality of layers, and the internal printing is performed on a surface of any one of the plurality of layers (see figure 6A).


Allowable Subject Matter
Claims 56-65 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or fairly suggest either alone or in combination thereof:
Regarding claim 56, a gaming chip, comprising:
a multilayer structure in which a plurality of plastic layers are laminated by thermocompression bonding, wherein:
an outer layer of the plurality of plastic layers is provided with a representation plastic layer,
an outer side of the representation plastic layer is printed with a representation of a type of the gaming chip, a rear side of the representation plastic layer or a plastic layer on an inner side of the representation plastic layer is printed with an authenticity recognition mark by an infrared absorbing material, and
the authenticity recognition mark is irradiated with infrared rays from a side printed with the representation of the type of the gaming chip by an infrared camera to allow the infrared absorbing material printed on the rear side to record and discriminate the authenticity recognition mark.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARA ALZAIDA FRANKLIN whose telephone number is (571)272-2389. The examiner can normally be reached Monday-Friday, 9:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



March 10, 2022
JAF

/JAMARA A FRANKLIN/Primary Examiner, Art Unit 2876